MORRISON, Judge
(dissenting).
I cannot bring myself to agree with the majority. The sole question presented is whether or not the above facts bring the offense within the purview of Article 1177a, supra, which reads as follows:
“Section 1. That every person who forcibly detains, or forcibly takes, or forcibly confines, or forcibly conceals, or fraudulently entices away any other person for the purpose or with the intent of taking or receiving or demanding or extorting from the person so restrained, or his relatives or from any other person, any money or valuable thing, or every person who by force, threats, fraud, duress, or enticement takes, confines, kidnaps, conceals or entices away any other person for the purpose or with the intent of taking or receiving, or demanding, or extorting from the person so restrained or kidnapped, or his relatives, or from any other person, any money or valuable things, is guilty of a capital felony and upon conviction shall be punished by death or confinement in the penitentiary for any term of years not less than five.”
There can be no question that the knowledge of the whereabouts of his prostitute was a valuable thing to the appellant because she was the sole source of his livelihood. Appellant would have us read the above statute to mean that the valuable thing named in the statute would mean “valuable” to the injured party. I do not agree. To so hold would exempt from prosecution the person who forcibly abducts the trusted employee for the purpose of securing from him the combination to his employer’s safe. Such knowledge is of no pecuniary value to the employee, but is of great value to the abductor who wants to rifle the safe of the employer. It- is clear to me that it was the intent of the Legislature when they stated that the purpose must be to receive from the person abducted a valuable thing that they meant valuable to the person committing the abduction. The indictment in the case at bar so charged, and the proof so showed.
In Turner v. State, Tex.Cr.App., 372 S.W.2d 346, we held that while it was not .shown to have been used, a railway ticket was a valuable thing.
I respectfully dissent.